IT was not our intention to reverse the case as to that portion of the premises in controversy situated in the south half of the northwest quarter, but only as to that portion situated in the north half of the northwest quarter, and the opinion should have specifically so stated.
It is suggested in the petition for rehearing that in stating that the answer was, in effect, an affirmative defense in the nature of a counterclaim, we misapprehended the scope and effect of the decision in Lambertv. Murray, 52 Colo. 156, 120 P. 415. We do not think we misapprehended the effect of that case, but in the *Page 177 
opinion we cited Square Deal Co. v. Colomo Co., 61 Colo. 93,96, 156 P. 147, which sustains our position.
The decision in the latter case, in effect, overrulesLambert v. Murray, supra.
Opinion modified as herein indicated, and rehearing denied.